Citation Nr: 1705825	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Crohn's disease with rectal sparing, gastroesophageal reflux disease (GERD), and erosive gastritis.

2.  Entitlement to an initial rating in excess of 20 percent for reactive arthritis, multiple joints, including the left shoulder and bilateral knees.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 16, 2013, and in excess of 50 percent thereafter for dysthymia (chronic depression).  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran moved from California to Louisiana in July 2009 and the case was subsequently transferred to the RO in New Orleans, Louisiana.  

In August 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO in New Orleans, Louisiana.  A transcript of this proceeding has been associated with the record.  During this hearing it was noted that the Veteran's representative at the time, California Department of Veterans Affairs, would not be able to represent him during the hearing as the Veteran was now located in Louisiana and his representative is located in California.  The Veteran agreed to proceed with the hearing without representation.  On remand, the Veteran authorized representation by the Disabled American Veterans.

In February 2013, the Board remanded the case for additional development.  While on remand, in a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ), granted a 50 percent rating for the Veteran's dysthymia (chronic depression), effective August 16, 2013.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to an increased rating for recurrent low back condition with lumbar disc disease status post discectomy with scar; however, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.

The Board further notes that the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in January 2017.  Later that month, the AOJ acknowledged such claim and initiated development.  Therefore, such claim is referred to the AOJ for continued appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that, since the most recent adjudication of the Veteran's claims in the March 2016 supplemental statement of the case (SSOC), the AOJ afforded him a new VA examination pertaining to his Crohn's disease with rectal sparing, GERD, and erosive gastritis in April 2016.  Furthermore, at such time, opinions addressing the functional impact of the Veteran's service-connected back and stomach disabilities on his employability.  Therefore, a remand is necessary in order to allow the AOJ to consider such evidence in the first instance.

Furthermore, with regard to the Veteran's dysthymia, it appears that the AOJ attempted to schedule him for a VA examination in April 2016; however, he failed to report for such examination.  As such, on remand, the AOJ should associate a copy of the letter notifying him of the location, date, and time of the examination  with the record.  Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013). 

With respect to the Veteran's reactive arthritis of the left shoulder and both knees, the Board notes that the disability was rated under Diagnostic Code 5002, which does not contemplate range of motion testing.  However, other diagnostic codes related to the shoulder and knees do contemplate limited range of motion of these joints.  As the Board is to give consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), a remand to comply with the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016), is necessary.  

Specifically, the Court in Correia made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Upon a review of the March 2008 and August 2013 VA examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new shoulder and knee examination that addresses such inquiries, and retrospective medical opinions as to the range of motion findings regarding the knees and shoulders included in the prior examinations conducted during the appeal period.

Next, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claims remanded herein as the development conducted pursuant to this remand may provide additional evidence as to such claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, it appears that there may be outstanding private treatment records relevant to the claims on appeal.  Specifically, a March 2016 VA treatment record indicates that the Veteran was hospitalized due to either a psychiatric disorder or seizures or both in early 2016.  Thus, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities, to include medical records relevant to the 2016 hospitalization.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate a copy of the letter notifying the Veteran of the location, date, and time of the April 2016 VA mental disorders examination  with the record.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include medical records relevant to the 2016 hospitalization and updated VA treatment records from the New Orleans Medical Center dated from March 2016 to the present, should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of his reactive arthritis of the knees and shoulders.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the knees and shoulders.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's knee and shoulder disabilities conducted during the course of the appeal in March 2008 and August 2013.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

Further, with regard to the knees, the examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and any associated symptomatology.

The examiner should also offer a description of the functional effect of the Veteran's reactive arthritis, to include the knees and shoulders, on his daily life and employment.

A rationale for any opinion offered should be obtained.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence obtained after the issuance of the March 2016 SSOC (which specifically includes the April 2016 VA examination for the Veteran's stomach condition and the accompanying opinions regarding the functional impact of the Veteran's service-connected back and stomach disabilities on his employability).  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


